This is a suit for $445, the balance alleged to be due on a promissory note originally calling for $475, dated April 20, 1937, and due six months after date and bearing five per cent. interest.
The defendant, A.J. Grefer, admits his signature to the note, but contends that a number of payments which he made have not been acknowledged and that these payments, when properly credited, reduce the amount due on the note to the sum of $221.70, which he admits to be due and owing plaintiff.
The sole question involved is whether the defendant made the payments he claims to have made. *Page 109 
There was judgment below in favor of plaintiff for the sum of $221.70 and he has appealed.
We do not find any testimony in the record. There is, however, a "Statement of Fact", from which it appears that the defendant originally issued his promissory note for $475 in recognition of a loan which he had received from his aunt, Miss Katherine Strehle, who subsequently died, after having bequeathed the note to the present plaintiff, Ira C. McCune. It is also admitted that during the trial defendant produced a memorandum kept in a small book and styled "Aunt Kittie Account", according to which certain payments were made to decedent amounting in all to a sufficient sum to reduce the obligation to the amount admitted to be due, $221.70. It is also admitted that defendant had testified that all of these payments were made in cash at his aunt's request, some of which were made by himself and others by his son and his mother.
This testimony of defendant, which is admitted to have been given during the trial below, if believed, is sufficient to sustain the judgment appealed from. There is no countervailing proof and we believe the case is controlled by the familiar rule to the effect that findings of the trial court on questions of fact, unless manifestly erroneous, should be affirmed, consequently, and
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.